ON REHEARING.
Per Curiam.
If, notwithstanding the contrary declaration of the opinion, we assume that the constitutionality of the apportionment act mentioned is fairly before us, the conclusion arrived at by the commission is not avoided. This assumption simply transforms the inquiry, as to the title by which certain members of the fourth general assembly held their seats, into an attempt to question the legal status of that body as a whole. The views upon this subject urged by counsel for plaintiff in error cannot be adopted for the following among other reasons: The fourth general assembly, including the *493thirteen senators who held over, met and organized in the manner provided by law.' It was fully recognized without comment or question by the executive department of the government. It was the only body then in existence, or that has ever existed, professing to be the fourth general assembly. It performed the usual legislative duties, finally adjourned, and now, after the lapse of four and a half years, its legal existence is indirectly and for the first time challenged. We are not advised by the record as to even the possible influence the inadvertence of the legislature of 1881, in omitting Dolores county from the apportionment bill, may have had upon the membership of the succeeding legislature, the said fourth general assembly. It may be true, for aught we know, that the electors of Dolores county could have had no voice in the election of more than one state senator and one representative. If so, we are aware of no principle of constitutional construction that would justify us at the present time, and under the existing circumstances, in declaring the entire fourth general assembly, composed of seventy-six members, a body of usurpers, acting wholly without any legal right or authority in the premises. Conceding, therefore, for the sake of the argument, that, in so far as the apportionment act of 1881 failed to expressly recognize the rights of Dolores county to representation, it was unconstitutional, in our judgment it does not follow that the legislation of 1883 should be declared a nullity on the ground that the entire act was void, and the body elected in pursuance of its provisions illegal. The rehearing is denied.

Rehearing denied.